Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Amendment
The response dated 03/07/2022 has been received.  The amendments have been found to clarify in light of the 112f interpretation.  However, due to the amendments, a new 112(b) rejection has been provided due to the lack of particular and distinct description regarding the “each pair of nodes.”

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15 have been considered sufficient to overcome the existing rejections under U.S.C. 102(a)(1).  However, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Eastman is now relied upon to address the limitations.
It should be noted that Eastman is not relied upon for “output the latitude and longitude for the non-node point on the graph.”  Jeong is relied upon for the outputting of latitude and longitudes for points along a graph.  Eastman is merely relied upon for 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 13, 15, and recites the limitation "each pair of nodes" .  Claims 1, 3-8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the nature of “each pair of nodes” .  It seems that the intent may be that “each pair of nodes” refers to the nodes that are linked adjacently together and happen to be along the route, that each link links exactly 2 nodes, and each node is only linked to nodes that are immediately before or after the node along the route. However, this is not stated in in claim limitations.  It is not stated that the pair cannot be a first node in the route with the final node in the route, or if each node is linked with each other node in the route.  The nature of the pairing or the relationship between the nodes in each pair is necessary for the claim language to be considered particularly pointed out and distinct.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Jeong et al (US Pub 2018/005530 A1), hereafter known as Jeong in light of Eastman et al (US Pub 2015/0262397 A1), hereafter known as Eastman.

For Claim 1, Jeong teaches A route output apparatus comprising: 
A non-transitory memory storing one or more computer programs ([0027])
A processor executing the one or more computer programs to: ([0027])
search for a route from a designated 5departure point to an arrival point with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
convert coordinates of a point on the graph located between each pair of nodes selected from a plurality of nodes representing the searched route into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph.)
output the latitude and longitude calculated by the converter for the point on the graph.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach that the points on the graph located between the nodes are non-node points.
Eastman, however, does teach creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Therefore, it would be obvious in light of Jeong and Eastman that the points located on the graph between nodes that are converted into latitudes and longitudes be non-node points.
It would be obvious to do this because if the nodes are too far spaced apart, or there is a curvature on the path between nodes, it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.  Additionally, the differentiation between “node” and “non-node point” is not explicitly made in the claims.  From the specification, the “node” seems to refer to a pre-existing datapoint along a route that is stored beforehand, along with link information the knows the general shape of the route between the nodes.  The “non-node points” appear to refer to smaller points along the link that are not pre-existing.  However, broadly speaking, these points could be referred to as “nodes”.  Because of this, the broadest reasonable interpretation is that the points are a kind of point or node that is different than the prior nodes.  A broad and reasonable interpretation would be that they were created during the process, or are lesser than the other nodes in some form of hierarchy. Eastman does establish the idea of taking known curvatures between larger nodes and creating smaller “secondary path nodes”.  Therefore, it would be obvious to combine Jeong’s use of outputting latitude/longitude coordinates for nodes along a path with Eastman’s use of creating nodes along known curves and points between larger nodes to convert points between the existing nodes into latitude/longitude for output because it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.

5		For Claim 6, modified Jeong teaches The route output apparatus according to claim 1, wherein the point on the graph located between each pair of nodes selected from the plurality of nodes representing the route is a point on the graph located between the pair of nodes.   (Figure 3.  Many of the points are between nodes.)
Jeong does not teach that the points on the graph located between the nodes are non-node points
Or that the point is a middle point between nodes.
Eastman, however, does teach creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Therefore, it would be obvious in light of Jeong and Eastman that the points located on the graph between nodes that are converted into latitudes and longitudes be non-node points.
It would be obvious to do this because if the nodes are too far spaced apart, or there is a curvature on the path between nodes, it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.  Additionally, the differentiation between “node” and “non-node point” is not explicitly made in the claims.  From the specification, the “node” seems to refer to a pre-existing datapoint along a route that is stored beforehand, along with link information the knows the general shape of the route between the nodes.  The “non-node points” appear to refer to smaller points along the link that are not pre-existing.  However, broadly speaking, these points could be referred to as “nodes”.  Because of this, the broadest reasonable interpretation is that the points are a kind of point or node that is different than the prior nodes.  A broad and reasonable interpretation would be that they were created during the process, or are lesser than the other nodes in some form of hierarchy. Eastman does establish the idea of taking known curvatures between larger nodes and creating smaller “secondary path nodes”.  Therefore, it would be obvious to combine Jeong’s use of outputting latitude/longitude coordinates for nodes along a path with Eastman’s use of creating nodes along known curves and points between larger nodes to convert points between the existing nodes into latitude/longitude for output because it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.
	However, it would be obvious to one of ordinary skill in the art in light of Jeong and Eastman that the point be a middle point between the nodes.
	It would be obvious to one of ordinary skill in the art because if the intention of the points is to reduce the distance between “points” or “nodes” for the route, then choosing the exact middle point between two nodes as a point to give information for would be the ideal candidate to put a point if the goal was to minimize the largest distance between nodes/points for that particular link.

For Claim 7, Jeong teaches The route output apparatus according to claim 1, wherein the 10processor selects a node to which two or more nodes are connected via links.  (Figure 3.  Nodes can be chosen for which two or more nodes are connected.  There are links between the nodes.)

For Claim 8, Jeong teaches A route output method comprising: 
searching a route from a designated departure point to an arrival point 15with use of a graph including a plurality of nodes and at least one link connecting the nodes and representing map information; ([0009], [0109])
converting coordinates of a point on the graph located between each pair of nodes selected from a plurality of nodes representing the searched route into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph, and the nodes can be between other nodes.)
20outputting the calculated latitude and longitude for the point on the graph.  ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach that the points on the graph located between the nodes are non-node points.
Eastman, however, does teach creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Therefore, it would be obvious in light of Jeong and Eastman that the points located on the graph between nodes that are converted into latitudes and longitudes be non-node points.
It would be obvious to do this because if the nodes are too far spaced apart, or there is a curvature on the path between nodes, it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.  Additionally, the differentiation between “node” and “non-node point” is not explicitly made in the claims.  From the specification, the “node” seems to refer to a pre-existing datapoint along a route that is stored beforehand, along with link information the knows the general shape of the route between the nodes.  The “non-node points” appear to refer to smaller points along the link that are not pre-existing.  However, broadly speaking, these points could be referred to as “nodes”.  Because of this, the broadest reasonable interpretation is that the points are a kind of point or node that is different than the prior nodes.  A broad and reasonable interpretation would be that they were created during the process, or are lesser than the other nodes in some form of hierarchy. Eastman does establish the idea of taking known curvatures between larger nodes and creating smaller “secondary path nodes”.  Therefore, it would be obvious to combine Jeong’s use of outputting latitude/longitude coordinates for nodes along a path with Eastman’s use of creating nodes along known curves and points between larger nodes to convert points between the existing nodes into latitude/longitude for output because it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.

For Claim 13, Jeong teaches The route output method according to claim 8, wherein the point on the graph located between each pair of nodes selected from the plurality of nodes representing the route is a point between the pair of nodes.  (Figure 3 shows a series of nodes, many of which are between other nodes. )
Jeong does not teach that the points on the graph located between the nodes are non-node points
Or that the point is a middle point between nodes.
Eastman, however, does teach creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Therefore, it would be obvious in light of Jeong and Eastman that the points located on the graph between nodes that are converted into latitudes and longitudes be non-node points.
It would be obvious to do this because if the nodes are too far spaced apart, or there is a curvature on the path between nodes, it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.  Additionally, the differentiation between “node” and “non-node point” is not explicitly made in the claims.  From the specification, the “node” seems to refer to a pre-existing datapoint along a route that is stored beforehand, along with link information the knows the general shape of the route between the nodes.  The “non-node points” appear to refer to smaller points along the link that are not pre-existing.  However, broadly speaking, these points could be referred to as “nodes”.  Because of this, the broadest reasonable interpretation is that the points are a kind of point or node that is different than the prior nodes.  A broad and reasonable interpretation would be that they were created during the process, or are lesser than the other nodes in some form of hierarchy. Eastman does establish the idea of taking known curvatures between larger nodes and creating smaller “secondary path nodes”.  Therefore, it would be obvious to combine Jeong’s use of outputting latitude/longitude coordinates for nodes along a path with Eastman’s use of creating nodes along known curves and points between larger nodes to convert points between the existing nodes into latitude/longitude for output because it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.
	However, it would be obvious to one of ordinary skill in the art in light of Jeong and Eastman that the point be a middle point between the nodes.
	It would be obvious to one of ordinary skill in the art because if the intention of the points is to reduce the distance between “points” or “nodes” for the route, then choosing the exact middle point between two nodes as a point to give information for would be the ideal candidate to put a point if the goal was to minimize the largest distance between nodes/points for that particular link.

For Claim 14, Jeong teaches The route output method according to claim 8, wherein the converting comprises selecting a node to which two or more nodes are connected via links.  (Figure 3.  Nodes can be chosen for which two or more nodes are connected.  They are connected via links.)

For Claim 15, Jeong teaches A non-transitory computer-readable medium comprising instructions configured to cause a processor to: 
search for a route from a designated departure point to an arrival point with use of a graph including a plurality of nodes and at least one link 25connecting the nodes and representing map information; ([0009], [0109])
convert coordinates of a point on the graph located between each pair of nodes selected from a 31plurality of nodes representing the searched route into a latitude and a longitude; and ([0071], [0130].  The nodes do represent points on the graph.  There are nodes located between other nodes.)
output the calculated latitude and longitude for the point on the graph. ([0086], Figure 1, the node identifier identifies information regarding the nodes and passes it along to the final route extractor.  This would qualify as outputting the converted information.)
Jeong does not teach that the points on the graph located between the nodes are non-node points.
Eastman, however, does teach creating smaller nodes along a path in order to output more accurate routing information to users. (Figure 6, [0008-0009], [0048-0056])
Therefore, it would be obvious in light of Jeong and Eastman that the points located on the graph between nodes that are converted into latitudes and longitudes be non-node points.
It would be obvious to do this because if the nodes are too far spaced apart, or there is a curvature on the path between nodes, it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.  Additionally, the differentiation between “node” and “non-node point” is not explicitly made in the claims.  From the specification, the “node” seems to refer to a pre-existing datapoint along a route that is stored beforehand, along with link information the knows the general shape of the route between the nodes.  The “non-node points” appear to refer to smaller points along the link that are not pre-existing.  However, broadly speaking, these points could be referred to as “nodes”.  Because of this, the broadest reasonable interpretation is that the points are a kind of point or node that is different than the prior nodes.  A broad and reasonable interpretation would be that they were created during the process, or are lesser than the other nodes in some form of hierarchy. Eastman does establish the idea of taking known curvatures between larger nodes and creating smaller “secondary path nodes”.  Therefore, it would be obvious to combine Jeong’s use of outputting latitude/longitude coordinates for nodes along a path with Eastman’s use of creating nodes along known curves and points between larger nodes to convert points between the existing nodes into latitude/longitude for output because it would allow a more accurate GPS guidance, and would allow the user to understand that they are on the correct path if they continue to reach the GPS locations of the points along the path.



Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al in light of Eastman in light of Fukuda et al (US Pub 2011/0119311 A1), hereafter known as Fukuda.

For Claim 3, modified Jeong teaches The route output apparatus according to claim 1, 	and a processor that converts, ([0071], [0130].)
Jeong does not teach in response to there being a dense area of nodes, 20select a representative node of a node group included in the dense area.
Fukuda does teach in response to there being a dense area of nodes, 20select a representative node of a node group included in the dense area.  (Figure 3 shows that areas of dense nodes can be condensed into singular nodes that can represent the travel path on a large scale. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route searching method with Fukuda’s usage of selecting representative nodes when there is a dense cluster of nodes because dense clusters of nodes being in a route could be more information than is necessary, and simplifying that information could increase simplicity and reduce the burden of sending information.

For Claim 4, modified Jeong teaches The route output apparatus according to claim 3, 
Jeong does not teach wherein the processor selects, as the representative node, a node closest to the departure point in the dense area.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the processor selects, as the representative node, a node closest to the departure point in the dense area.  
It would be obvious because it would be the best node to represent entering a location or destination.  For example, if a destination point or node was selected for a city, then a representative node would be selected for the large area.  While a node in the center of the dense cluster of nodes might suffice to get the user to the center of the city, if the user just wanted to get within the city limits and be in the city, a node closest to the departure point would be the most useful.  Similarly, if a user wanted to get to a shopping center, but there were a few nodes associated with that area, then again, the closest node to the departure point would be the closest point for the user to get to the center.  

For Claim 5, modified Jeong teaches The route output apparatus according to claim 3, 
Jeong does not teach wherein the 29dense area is at least one of an area in which a distance between adjacent nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  
Fukuda does teach wherein the 29dense area is at least one of an area in which a distance between adjacent nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  (. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route finding method with latitude longitude conversions with Fukuda’s usage of considering dense areas to be areas in which there is a specific distance between nodes because density generally speaking refers to how many of a thing are in an area, and there would be a direct relationship with that value and the distance between the objects in the area.  It would be a reasonable and obvious way to determine what the density of a population of nodes would be.

For Claim 10, modified Jeong teaches The route output method according to claim 8, 
And a converter ([0071], [0130].)
Jeong does not teach in response to there being a dense area of nodes, selecting a representative node of a node group included in the dense area.  
Fukuda, however, does teach in response to there being a dense area of nodes, selecting a representative node of a node group included in the dense area.  (Figure 3 shows that areas of dense nodes can be condensed into singular nodes that can represent the travel path on a large scale. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route searching method with Fukuda’s usage of selecting representative nodes when there is a dense cluster of nodes because dense clusters of nodes being in a route could be more information than is necessary, and simplifying that information could increase simplicity and reduce the burden of sending information.

For Claim 11, modified Jeong teaches The route output method according to claim 10, 
	Jeong does not teach wherein the 5converting comprises selecting, as the representative node, a node closest to the departure point in the dense area.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the converter selects, as the representative node, a node closest to the departure point in the dense area.  
It would be obvious because it would be the best node to represent entering a location or destination.  For example, if a destination point or node was selected for a city, then a representative node would be selected for the large area.  While a node in the center of the dense cluster of nodes might suffice to get the user to the center of the city, if the user just wanted to get within the city limits and be in the city, a node closest to the departure point would be the most useful.  Similarly, if a user wanted to get to a shopping center, but there were a few nodes associated with that area, then again, the closest node to the departure point would be the closest point for the user to get to the center.  

For Claim 12, modified Jeong teaches The route output method according to claim 10, 
Jeong does not teach wherein the dense area is at least one of an area in which a distance between adjacent 10nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  
Fukuda, however, does teach wherein the dense area is at least one of an area in which a distance between adjacent 10nodes is a predetermined value or shorter and an area in which tracks overlap in the map information.  (. [0043-0045] shows that a distance between the nodes (Density) can be what determines if nodes must be removed)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Jeong’s route finding method with latitude longitude conversions with Fukuda’s usage of considering dense areas to be areas in which there is a specific distance between nodes because density generally speaking refers to how many of a thing are in an area, and there would be a direct relationship with that value and the distance between the objects in the area.  It would be a reasonable and obvious way to determine what the density of a population of nodes would be.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al (US Pub 2019/0101402 A1) relates to processing map data for route navigation.
Wheeler et al (US Pub 2018/0188743 A1) relates to generating routes and converting points to latitudes and longitudes.
Hong et al (US Pub 2016/0358021) A1 relates to creating new nodes between existing nodes.
Mason et al (US Pub 2015/0338226 A1) relates to selecting points for routes based on context.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664